Judgment entered September 9, 1963, in the sum of $10,842.50 in favor of plaintiff, unanimously reversed on the law and on the facts, the verdict vacated, and a new trial granted, with $50- costs to defendant-appellant, unless plaintiff stipulates to accept $3,000 plus $650 special damages in lieu of the award by verdict, in which event the judgment is modified to that extent, and, as so modified, affirmed, with $50 costs to defendant-appellant. The verdict of the jury in this personal injury negligence action is made up of two parts — general and special damages. The latter finding in the sum of $650 can be sustained. However, that portion which represents compensation for injuries is grossly excessive and an award in excess of $3,000 cannot be justified by the record. Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Stevens and Steuer, JJ.